985 F.2d 561
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Terrel W. ADAMS, Defendant-Appellant.
No. 92-3408.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1993.

Before ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Terrel W. Adams pleaded guilty to aiding and abetting the distribution of cocaine base in excess of 5 grams in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.   The district court sentenced Adams to a 60 month term of incarceration and this appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


3
Upon consideration, we find no reversible error.   Adams's appellate issues focus on the sentence he received.   Adams, an African-American, contends that the application of the sentencing guidelines for possession and distribution of cocaine base (crack) violates his Fourteenth Amendment Equal Protection rights.   Adams posits that the overwhelming majority of persons convicted of cocaine base possession are African-Americans, that these offenses typically carry greater penalties than for possession of cocaine, and that cocaine possession crimes typically involve Caucasian defendants.   Thus, he reasons, cocaine base offenses improperly result in disproportionately longer periods of incarceration for inner-city African-Americans.


4
This contention lacks merit.   An identical Equal Protection claim was recently considered and rejected by another panel of this court in an unpublished decision.   United States v. Wilson, No. 91-1510 (6th Cir.  July 28, 1992) (Text available on WESTLAW, CTA6 Database).   In addition, the guidelines have repeatedly been found not to be violative of Equal Protection guarantees in many other cases.   See, e.g., United States v. Williams, 962 F.2d 1218, 1227-28 (6th Cir.), cert. denied, 61 U.S.L.W. 3263 (1992) (and cases cited therein).


5
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.